                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF MISSOURI
                            SOUTHEASTERN DIVISION

COUNTRY MUTUAL INS. CO.,                           )
                                                   )
                      Plaintiff,                   )
                                                   )
v.                                                 )      Case No. 1:18cv273 SNLJ
                                                   )
DEBRA CLEMENTS, JAIME ADAMS,                       )
and KRISTA ADAMS,                                  )
                                                   )
                      Defendants.                  )


                            MEMORANDUM AND ORDER

       Plaintiff Country Mutual Insurance Company filed this lawsuit against defendants

Debra Clements, Jaime Adams, and Krista Adams. The Adamses rented property on East

Main Street in Jackson, Missouri from Schallberger, LP. The property burned down in

September 2016. Plaintiff paid insurance monies to Schallberger, LP and became

subrogated to Schallberger’s interests with respect to the property. Plaintiff brings claims

against Clements for negligently causing the fire. Plaintiff brings claims against the

Adamses for breach of contract and negligence.

       Currently before the Court is a letter from defendant Clements asking this Court to

dismiss the case for reasons related to liability and her inability to afford an attorney.

Plaintiff points out that its counsel advised the defendants that they should turn the matter

over to their own insurance company. However, no one has made an appearance on

behalf of any defendant.



                                               1
       The Federal Rules of Civil Procedure provide for when this Court may dismiss a

case. A Rule 12(b)(6) motion to dismiss for failure to state a claim is to test the legal

sufficiency of a complaint so as to eliminate those actions “which are fatally flawed in

their legal premises and deigned to fail, thereby sparing litigants the burden of

unnecessary pretrial and trial activity.” Young v. City of St. Charles, 244 F.3d 623, 627

(8th Cir. 2001) (citing Neitzke v. Williams, 490 U.S. 319, 326-27 (1989)). The Court

must “accept the allegations contained in the complaint as true and draw all reasonable

inferences in favor of the nonmoving party.” Cole v. Homier Dist. Co., Inc., 599 F.3d

856, 861 (quoting Coons v. Mineta, 410 F.3d 1036, 1039 (8th Cir. 2005)).

       Here, of course, defendant Clements has not attempted to explain why the plaintiff

fails to state a claim against her. The Court may not dismiss a case for reasons of

sympathy, as defendant requests. Defendant will be permitted to present her own

evidence as the litigation proceeds; however, all parties must follow the Federal Rules of

Civil Procedure. She and the other defendants are encouraged to, as plaintiff suggested in

its response memorandum, submit the complaint to their insurance companies. If

defendants do not have insurance, they should attempt to retain legal counsel. Although

Clements’s letter, which was docketed as a motion to dismiss, extended the time for

Clements to file an answer under Federal Rule of Civil Procedure, the defendants must

answer the Complaint in accordance with Federal Rule of Civil Procedure 12(a). The

defendants, if they act pro se and without the assistance of an attorney, must sign all

documents filed with the Court themselves. Pro se defendants may not sign for other



                                              2
defendants. In addition, the defendants are advised that all requests for Court action must

be made by motion, not by letter, pursuant to Federal Rule of Civil Procedure 7.

       Accordingly,

       IT IS HEREBY ORDERED that defendant Debra Clements’s motion to dismiss

(#6) is DENIED.


              Dated this   20th   day of March, 2019.

                                          _____________________________________
                                          STEPHEN N. LIMBAUGH, JR.
                                          UNITED STATES DISTRICT JUDGE




                                             3
